Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-7,10-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,8, 9,16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gherman (20120143860) in view of Tata (20180268053).
Claim 1: Gherman discloses a method comprising:
 receiving a text document; (Section 0008, lines 1-3 or Section 0017, lines 2-3 - thus a document containing a plurality of textual phrases is accessed) 
 automatically creating a pool of candidate keyphrases of the digital text document; (Section 0027, lines 8-11- thus the top N most statistically significant phrases generated from the cross entropy threshold functions reads on the pool of candidate keyphrases) 
(Section 0018, lines 6-8- thus the significant textual phrases (keyphrases) from within the document are selected-Section 0038-selected phrases) by iteratively optimizing an objective function that is configured to cause the set of output keyphrases to be descriptive of one or more main topics (Section 0072, lines 4-5 what the document primarily relates to reads on the main topic)  discussed in the text document. (In section 0018, lines 6-8- thus the values which are computed based on the cross-entropy values are repetitively computed to determine the textual phrases that represents a higher frequencies of occurrence
in regards to keyphrases to be descriptive of the main topic, Gherman address this issue because in section 0035, lines 3-7 it is disclosed that the expected frequencies of occurrence are adjusted based on the particular document domains (main topics) such as legal or medical or engineering or sports. This means in computing the frequencies of occurrence the main topic of the document is considered-NB)
(NB- In Gherman the cross entropy values are improved by producing subsets of can using the phrase selector to select a subset of keyphrases  as number of top candidates long with the entropy values-See Section 0050, lines 9-18- this is in regards to how Gherman addresses how cross entropy is optimized)  
Gherman does not clearly disclose if the document under consideration is a digital document. 
Tata discloses providing an electronic document from a data source (document) which can be accessed only through user interface on a computer and therefore it is a digital document. (Section 0031, lines 1-6 “thus the user interface enables a user to select and/or identify data sources  and retrieves relevant content) Tata also discloses computing a score for identified segments based on keyphrases from main  (Section 0045, lines 1-5- Thus the frequency defines respective synonyms of the main topic and the examples the topics are used in) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of using digital document. The motivation is that it is easier to process and handle the electronic document than a hard copy of the document. 
Claim 2-7: Please see item 1 for detailed explanation. 
Claim 8, Gherman in view of Tata discloses further comprising automatically using the set of output keyphrases for at least one of text summarization, text categorization, opinion mining and document indexing. (Gherman: Section 0058, lines 8-10- thus “each document can be identified by a corresponding document ID which reads on document indexing and in section 0065, lines 3-4) 
Claim 9, Gherman discloses a system comprising:
 at least one hardware processor; (Section 0021, lines 3-4 one or more processors) and 
 a non-transitory computer-readable storage medium having program code embodied therewith, the program code executable by said at least one hardware processor (Section 0021, lines 3-15) to: receive a text document, (Section 0008, lines 1-3 or Section 0017, lines 2-3 - thus a document containing a plurality of textual phrases is accessed)  
automatically create a pool of candidate keyphrases of the text document, (Section 0027, lines 8-11- thus the top N most statistically significant phrases generated from the cross entropy threshold functions reads on the pool of candidate keyphrases) 
and automatically employ a cross-entropy method to compute a set of output keyphrases out of the pool of candidate keyphrases, (Section 0018, lines 6-8- thus the significant textual phrases (keyphrases) from within the document are selected-Section 0038-selected phrases)
 by iteratively optimizing an objective function that is configured to cause the set of output keyphrases to be descriptive of one or more main topics (Section 0072, lines 4-5 what the document primarily relates to reads on the main topic) discussed in the text document. (In section 0018, lines 6-8- thus the values which are computed based on the cross-entropy values are repetitively computed to determine the textual phrases that represents a higher frequencies of occurrence
in regards to keyphrases to be descriptive of the main topic, Gherman address this issue because in section 0035, lines 3-7 it is disclosed that the expected frequencies of occurrence are adjusted based on the particular document domains (main topics) such as legal or medical or engineering or sports. This means in computing the frequencies of occurrence the main topic of the document is considered-NB) 
(NB- In Gherman the cross entropy values are improved by producing subsets of can using the phrase selector to select a subset of keyphrases  as number of top candidates long with the entropy values-See Section 0050, lines 9-18- this is in regards to how Gherman addresses how cross entropy is optimized)  
 
Gherman does not clearly disclose if the document under consideration is a digital document. 
Tata discloses providing an electronic document from a data source (document) which can be accessed only through user interface on a computer and therefore it is a digital document. (Section 0031, lines 1-6 “thus the user interface enables a user to select and/or identify data sources  and retrieves relevant content) Tata also discloses computing a score for identified segments based on keyphrases from main topics. (Section 0045, lines 1-5- Thus the frequency defines respective synonyms of the main topic and the examples the topics are used in) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of using digital document. The motivation is that it is easier to process and handle the electronic document than a hard copy of the document. 
Claim 10-15, Please see item 1 for detailed explanation. 
Claim 16, Gherman in view of Tata discloses wherein the program code is further executable by said at least one hardware processor to automatically use the set of output keyphrases for at least one of: text summarization, text categorization, opinion mining, and document indexing. (Gherman: Section 0058, lines 8-10- thus “each document can be identified by a corresponding document ID which reads on document indexing and in section 0065, lines 3-4) 
Claim 17, Gherman discloses a computer program product comprising a non-transitory computer-readable storage medium having program code embodied therewith, (Section 0021, lines 4-8)  computer the program code executable by at least one hardware processor (Section 0021, lines 3-4 one or more processors) to: receive a text document; (Section 0008, lines 1-3 or Section 0017, lines 2-3 - thus a document containing a plurality of textual phrases is accessed) 
automatically create a pool of candidate keyphrases of the text document; (Section 0027, lines 8-11- thus the top N most statistically significant phrases generated from the cross entropy threshold functions reads on the pool of candidate keyphrases) 
and automatically employ a cross-entropy method to compute a set of output keyphrases out of the pool of candidate keyphrases, (Section 0018, lines 6-8- thus the significant textual phrases (keyphrases) from within the document are selected-Section 0038-selected phrases) by iteratively optimizing an objective function that is configured to cause the set of output keyphrases to be descriptive of one or more main topics (Section 0072, lines 4-5 what the document primarily relates to reads on the main topic) discussed in the text document. (In section 0018, lines 6-8- thus the values which are computed based on the cross-entropy values are repetitively computed to determine the textual phrases that represents a higher frequencies of occurrence
in regards to keyphrases to be descriptive of the main topic, Gherman address this issue because in section 0035, lines 3-7 it is disclosed that the expected frequencies of occurrence are adjusted based on the particular document domains (main topics) such as legal or medical or engineering or sports. This means in computing the frequencies of occurrence the main topic of the document is considered-NB)
(NB- In Gherman the cross entropy values are improved by producing subsets of can using the phrase selector to select a subset of keyphrases  as number of top candidates long with the entropy values-See Section 0050, lines 9-18- this is in regards to how Gherman addresses how cross entropy is optimized)   
Gherman does not clearly disclose if the document under consideration is a digital document. 
Tata discloses providing an electronic document from a data source (document) which can be accessed only through user interface on a computer and therefore it is a digital document. (Section 0031, lines 1-6 “thus the user interface enables a user to select and/or identify data sources  and retrieves relevant content) Tata also discloses computing a score for identified segments based on keyphrases from main topics. (Section 0045, lines 1-5- Thus the frequency defines respective synonyms of the main topic and the examples the topics are used in) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of using digital document. The motivation is that it is easier to process and handle the electronic document than a hard copy of the document. 
 
Claims 18-20, Please see item 1 for detailed explanation 
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maranatha (20170178343) teaches Video analysis system that detects abnormalities in a word by determining the normalth value between 0 to 100% where normalth is equal to 99%.  
Shehata (20120246100) teaches a method and system for extracting keyphrases from natural text where keyphrases extracted from segments represents the main topic of a text. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/           Primary  Examiner, Art Unit 2675                                                                                                                                                                                                          04/2/2021